



COLUMBIA PROPERTY TRUST, INC.
EXECUTIVE SEVERANCE AND CHANGE OF CONTROL PLAN
____________
ARTICLE I
PURPOSE AND PARTICIPATION
Section 1.01Adoption; Purpose. The Board of Directors (the “Board”) of Columbia
Property Trust, Inc. (the “Company”) has adopted this Executive Severance and
Change of Control Plan (this “Plan”) for the purpose of providing severance and
change of control protections to certain key employees of the Company and its
Subsidiaries.
Section 1.02Participation. This Plan is only for the benefit of Participants,
and no other employees, personnel, consultants or independent contractors shall
be eligible to participate in this Plan or to receive any rights or benefits
hereunder. Participants are those employees (including new hires) designated by
the Compensation Committee as Participants from time to time, subject to, and
upon, such employee executing and delivering to the Company a Letter Agreement.
Section 1.03Contract of Employment. Nothing in this Plan shall be construed as
creating an express or implied contract of employment and nothing herein shall
confer upon any Participant any right with respect to continued employment with
the Company or any Subsidiary or limit the right of the Company or any
Subsidiary to terminate such Participant at any time.
ARTICLE II
DEFINITIONS AND INTERPRETATIONS
Section 2.01.Definitions.
Capitalized terms used in this Plan but not otherwise defined herein shall have
the following respective meanings:
“Accounting Firm” shall have the meaning set forth in Section 4.01(a).
“Accrued Bonus” shall mean an annual cash performance bonus for a calendar year
ended prior to the year which includes the Termination Date: (a) with respect to
which the Compensation Committee determines, in its reasonable discretion, that
the performance goals, conditions or metrics related thereto have been achieved
by a Participant; and (b) which has not been paid to such Participant on or
before such Participant’s Termination Date.
“Accrued Rights” shall mean, with respect to a Participant, the sum of the
following: (a) any accrued but unpaid Base Salary of such Participant through
the Termination Date; (b) reimbursement for any unreimbursed business expenses
properly incurred by such Participant in accordance with Company policy through
such Participant’s Termination Date; (c) independent rights under any award
granted to such Participant pursuant to the Incentive Plan (including any vested
Long-Term Incentive Awards) and other written compensation arrangements between
such Participant and the Company; and (d) benefits due under any
indemnification, insurance or other plan or arrangement to which such
Participant may be entitled according to the documents governing such plans or
arrangements, including coverage under COBRA to which such Participant or
Participant’s beneficiaries may be entitled under Part 6 of Title I of the
Employee Retirement Income Security Act of 1974, as amended, and all related
state and local laws.
“Average Cash Bonus” shall mean the average of the annual cash performance
bonuses, if any, received by a Participant for the three (3) most recent
calendar years for which the amount of such annual cash performance bonus has
been determined (or such fewer number of years for which such amount has been
determined) and specifically excluding any special bonus or cash award, such as
any retention bonus or sign-on bonus; provided, that if a Participant’s
Termination Date is prior to the date at which such Participant would first be
eligible to receive an annual cash performance bonus pursuant to the Company’s
applicable annual cash bonus program, then the Average Cash Bonus shall be such
Participant’s Target Cash Bonus.
“Benefits Continuation” shall mean that the Company shall reimburse a
Participant for the difference between the monthly COBRA premium paid by such
Participant for Participant and Participant’s dependents and the monthly premium
amount for such group health plan coverage paid by similarly situated active
employees of the Company.
“Base Salary” shall mean the annual base salary paid to a Participant
immediately prior to the occurrence of a Termination Event with respect to such
Participant.
“Board” shall have the meaning set forth in Section 1.01.


1

--------------------------------------------------------------------------------





“Cause” shall mean any of the following: (a) any willful misconduct by a
Participant in connection with the Company’s or any Subsidiary’s business or
relating to a Participant’s Duties or a willful violation of law by a
Participant in connection with the Company’s or any Subsidiary’s business or
relating to a Participant’s Duties; (b) an act of fraud, conversion,
misappropriation or embezzlement by a Participant with respect to the Company’s
or any Subsidiary’s assets or business or assets in the possession or control of
the Company or any Subsidiary; (c) a Participant’s conviction of, indictment for
(or its procedural equivalent) or entering a guilty plea or plea of no contest
with respect to, a felony involving moral turpitude or related to the
performance of such Participant’s Duties or that materially impacts the Company;
(d) any act of dishonesty committed by a Participant in connection with the
Company’s or any Subsidiary’s business or relating to such Participant’s Duties;
(e) the willful neglect of material Duties or gross misconduct by a Participant;
(f) substance abuse that, in the Board’s good faith determination, materially
interferes with the performance of a Participant’s Duties; (g) a Participant’s
willful and material failure to: (I) comply with the Company’s reasonable and
customary guidelines of employment or reasonable and customary corporate
governance guidelines or policies, including any business code of ethics adopted
by the Board; or (II) use good faith efforts to comply with the directives of
the Board and the Chief Executive Officer of the Company (provided, that such
directives are consistent with the material terms of applicable law and the
Company’s guidelines and policies); (h) any other willful failure (other than
any failure resulting from incapacity due to physical or mental illness) by a
Participant to perform his or her material Duties; or (i) any breach of the
Restrictive Covenants; provided, that no condition or circumstance set forth in
clause (g), (h) or (i) shall constitute Cause unless such condition or
circumstance continues without cure for thirty (30) days following written
notice thereof from the Company or any Subsidiary. For purposes of this
definition of “Cause,” no act, or failure to act, on a Participant’s part shall
be considered “willful” unless such Participant acted, or failed to act, in bad
faith.  
“Change of Control” shall mean the occurrence of any of the following:
(a)    any “person,” including a “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding the Company, any entity
controlling, controlled by or under common control with the Company, any
director, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any such entity, and a
Participant and any “group” (as such term is used in Section 13(d)(3) of the
Exchange Act) of which a Participant is a member), is or becomes, in connection
with a transaction or series of transactions, the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the combined voting
power of the Company’s then outstanding voting securities; or
(b)    there shall occur any consolidation, merger or takeover of the Company
where the shareholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, shares representing in the aggregate fifty percent (50%) or more of
the combined voting power of the securities of the surviving entity or any
parent entity thereof, as applicable; or
(c)    there shall occur: (i) any sale, lease, exchange, takeover or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least fifty percent
(50%) of the combined voting power of the voting securities of which are owned
by “persons” (as defined above) in substantially the same proportion as their
ownership of the Company immediately prior to such sale; or (ii) the approval by
shareholders of the Company of any plan or proposal for the liquidation,
dissolution or takeover of the Company; or
(d)    the members of the Board on the Effective Date (the “Incumbent
Directors”) cease for any reason (other than due to death) to constitute at
least a majority of the members of the Board; provided, that any director whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the members of the Board then still in
office who were then Incumbent Directors, shall be deemed to be an Incumbent
Director; provided, however, that any person who is elected as a director as a
result of, or in connection with: (i) any consolidation, merger, reorganization
or takeover of the Company or any similar transaction or series of related
transactions; or (ii) a solicitation of proxies by, or on behalf of, any person
other than the Board shall not constitute an Incumbent Director.
“Change of Control Termination Payment” shall mean an amount equal to: (a) a
Participant’s Change of Control Termination Payment Multiple; multiplied by (b)
the sum of: (i) a Participant’s Base Salary; plus (ii) a Participant’s Average
Cash Bonus.
“Change of Control Termination Payment Multiple” shall mean a number determined
by the Company and set forth in a Participant’s Letter Agreement used for
purposes of calculating such Participant’s Change of Control Termination
Payment.
“COBRA” shall mean the Consolidated Omnibus Reconciliation Act of 1985, as
amended.
“Code” shall mean the Internal Revenue Code of 1986, as amended.


2

--------------------------------------------------------------------------------





“Company” shall have the meaning set forth in Section 1.01.
“Compensation Committee” shall mean the Compensation Committee of the Board.
“Disability” shall mean, with respect to a Participant, a physical or mental
incapacity whereby such Participant is unable for a period of six (6)
consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform the essential functions of such
Participant’s Duties.
“Duties” shall mean, with respect to a Participant, those reasonable executive,
managerial, administrative and other duties of employment specified and
designated from time to time by the Board or the Chief Executive Officer of the
Company; provided, however, that the duties of the Chief Executive Officer shall
be specified and designated by the Board.
“Effective Date” shall mean January 1, 2017.
“Equity Award Acceleration” shall have the meaning set forth in Section 3.01(c).
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“General Release” shall have the meaning set forth in Section 3.05.
“Good Reason” shall exist where a Participant gives notice to the Board of the
occurrence of any of the following without such Participant’s express written
consent: (a) the failure of the Company to pay or cause to be paid such
Participant’s Base Salary, annual cash performance bonus or any other material
compensation or benefits within five (5) days of the date due; (b) a material
diminution in such Participant’s status, including title, position, Duties,
authority or responsibility; (c) a material reduction in Participant’s Base
Salary, Target Cash Bonus or target annual Long-Term Incentive Award; (d) the
relocation of such Participant’s principal office to a location more than 25
miles from its current location; or (e) the Company directs such Participant to
engage in any unlawful activity. Notwithstanding the foregoing: (i) Good Reason
shall not be deemed to exist: (A) unless such Participant gives to the Company a
written notice identifying the event or condition purportedly giving rise to
Good Reason expressly referencing the definition of “Good Reason” in this Plan
within ninety (90) days of such event or the initial existence of such
condition; or (B) if the Company has in good faith notified such Participant of
Cause to terminate such Participant’s employment prior to such Participant
identifying Good Reason; and (ii) if there exists an event or condition that
constitutes Good Reason, then the Company shall have thirty (30) days from the
date notice of Good Reason is given to cure such event or condition and, if the
Company does so, such event or condition shall not constitute Good Reason
hereunder; and if the Company does not cure such event or condition within such
thirty (30)-day period, then such Participant shall have sixty (60) business
days thereafter to give the Company notice of termination of employment on
account thereof (specifying a Termination Date no less than ten (10) days, nor
more than thirty (30) days, after the date of such notice of termination).
“Incentive Plan” shall mean any long-term incentive plan of the Company in
effect from time to time, as approved by the shareholders of the Company.
“Incumbent Directors” shall have the meaning set forth in the definition of
“Change of Control.”
“Letter Agreement” shall mean a letter agreement, substantially in the form
attached hereto as Exhibit A (together with any changes approved by the
Compensation Committee), executed and delivered by the Company and a
Participant.
“Long-Term Incentive Award” shall mean all long-term incentive awards granted to
a Participant by the Board or the Compensation Committee under the Incentive
Plan.
“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on a Participant with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to a Participant’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Accounting
Firm determined to be likely to apply to a Participant in the relevant taxable
year(s).
“Overpayment” shall have the meaning set forth in Section 4.01(c).
“Participants” shall mean those employees of the Company or any Subsidiary who
both: (a) the Compensation Committee from time to time designates as
Participants in accordance with Section 1.02; and (b) have entered into a Letter
Agreement with the Company.
“Payment” shall have the meaning set forth in Section 4.01(a).


3

--------------------------------------------------------------------------------





“Performance Period” shall mean the period of performance based on which a
Long-Term Incentive Award may be granted or may vest, subject to the
satisfaction of performance goals, conditions or metrics for such period
determined by the Compensation Committee or the Board.
“Plan” shall have the meaning set forth in Section 1.01.
“Plan Payments” shall have the meaning set forth in Section 4.01(a).
“Pro-Rata Bonus” shall mean a pro-rated annual cash performance bonus for the
year which includes a Participant’s Termination Date, which pro-rated bonus
shall be determined based on a Participant’s Target Cash Bonus pro-rated based
on a fraction, the numerator of which is the number of days during the calendar
year that such Participant was actually employed by the Company or any
Subsidiary, and the denominator of which is 365.
“Reduced Amount” shall mean the greatest amount of Plan Payments that can be
paid that would not result in the imposition of the excise tax under Section
4999 of the Code.
“Release Effective Date” shall have the meaning set forth in Section 3.05.
“Restrictive Covenants” shall mean, with respect to a Participant, those
non-competition, non-solicitation, non-disclosure, non-disparagement and other
similar restrictive covenants set forth in the Letter Agreement executed and
delivered by such Participant pursuant to this Plan.
“Section 409A” shall have the meaning set forth in Section 4.02(a).
“Subsidiary” means any subsidiary, affiliate or joint venture of the Company.
“Target Cash Bonus” shall mean a Participant’s most recent target annual cash
performance bonus determined by the Company and applicable to the year which
includes the Termination Date.
“Termination Date” shall mean, with respect to a Participant: (a) in the case of
such Participant’s death, his or her date of death; (b) in the case of such
Participant’s voluntary termination, the last day of such Participant’s
employment; and (c) in all other cases, the date specified in the applicable
Termination Notice.
“Termination Event” shall mean the termination of the employee-employer
relationship between a Participant and the Company or any Subsidiary by reason
of: (a) the resignation of such Participant; (b) the Company’s termination of
such Participant; or (c) the death or Disability of such Participant.
“Termination Notice” shall have the meaning set forth in Section 3.06.
“Termination Payment” shall mean an amount equal to: (a) a Participant’s
Termination Payment Multiple; multiplied by (b) the sum of: (i) such
Participant’s Base Salary; plus (ii) such Participant’s Average Cash Bonus.
“Termination Payment Multiple” shall mean a number determined by the Company and
set forth in a Participant’s Letter Agreement used for purposes of calculating
such Participant’s Termination Payment.
“Underpayment” shall have the meaning set forth in Section 4.01(c).
Section 2.02.Interpretation. In this Plan, unless a clear contrary intention
appears: (a) the words “herein,” “hereof” and “hereunder” refer to this Plan as
a whole and not to any particular Article, Section or other subdivision; (b)
reference to any Article or Section, means such Article or Section hereof; and
(c) the words “including” (and with correlative meaning “include”) means
including, without limiting the generality of any description preceding such
term. The Article and Section headings herein are for convenience only and shall
not affect the construction hereof.
ARTICLE III
SEVERANCE AND RELATED TERMINATION BENEFITS
Section 3.01.Termination Without Cause or for Good Reason. Except as otherwise
set forth in Section 3.02 and Section 3.07 and subject to Section 3.05, in the
event a Termination Event occurs with respect to a Participant by reason of a
termination of employment by the Company or any Subsidiary without Cause (other
than by reason of the death or Disability of such Participant) or by reason of a
resignation by such Participant for Good Reason, such Participant shall be
entitled to receive from the Company the Accrued Rights, the Accrued Bonus and
each of the following:


4

--------------------------------------------------------------------------------





(a)a severance payment in an amount equal to such Participant’s Termination
Payment, which amount the Company shall pay to Participant in a lump sum
(subject to Section 4.02) as soon as practicable (but not later than thirty (30)
days) following the Release Effective Date;
(b)if such Participant timely and properly elects continuation coverage under
COBRA, then such Participant shall be entitled to receive Benefits Continuation
until the earliest of: (i) the date which is the number of years following the
Termination Date equal to such Participant’s Termination Payment Multiple; (ii)
the date such Participant is no longer eligible to receive COBRA continuation
coverage; and (iii) the date on which such Participant becomes eligible to
receive substantially similar coverage from another employer; and
(c)any unvested Long-Term Incentive Award: (i) that is subject solely to a
time-based vesting condition will become vested immediately; and (ii) that is
subject to subsequent performance-based vesting conditions will vest, if at all,
in accordance with the terms of the applicable grant or award agreement;
provided, that a Participant shall have ninety (90) days or the period specified
in the applicable grant or award agreement, whichever is greater, to exercise
any rights contained in any such grant or award agreement that are subject to
exercise by such Participant (the “Equity Award Acceleration”).
Section 3.02.Termination Without Cause or for Good Reason Following a Change of
Control. Subject to Section 3.05, in the event that: (i) during the period
beginning after the Board approves a transaction that would result in a Change
in Control (“CIC Transaction”) and ending on the date on which a CIC Transaction
is consummated or is terminated or abandoned prior to its consummation; or (ii)
during the period beginning on the date of a Change of Control and ending on the
date which is twelve (12) months after such Change of Control, a Termination
Event occurs with respect to a Participant by reason of a termination of
employment by the Company or any Subsidiary without Cause (other than by reason
of the death or Disability of such Participant) or by reason of a resignation by
such Participant for Good Reason, such Participant shall be entitled to receive
from the Company the Accrued Rights, the Accrued Bonus and each of the
following:
(a)a severance payment in an amount equal to such Participant’s Change of
Control Termination Payment, which amount the Company shall pay to Participant
in a lump sum (subject to Section 4.02) as soon as practicable (but no later
than thirty (30) days) following the Release Effective Date; and
(b)if such Participant timely and properly elects continuation coverage under
COBRA, then such Participant shall be entitled to receive Benefits Continuation
until the earliest of: (i) the date which is the number of years following the
Termination Date equal to such Participant’s Change of Control Termination
Payment Multiple; (ii) the date such Participant is no longer eligible to
receive COBRA continuation coverage; and (iii) the date on which such
Participant becomes eligible to receive substantially similar coverage from
another employer.
(c)any unvested Long-Term Incentive Award: (i) that is subject solely to a
time-based vesting condition will become vested immediately; and (ii) that is
subject to subsequent performance-based vesting conditions will vest, if at all,
in accordance with the terms of the applicable grant or award agreement;
provided, that a Participant shall have ninety (90) days or the period specified
in the applicable grant or award agreement, whichever is greater, to exercise
any rights contained in any such grant or award agreement that are subject to
exercise by such Participant.
To the extent a Participant is entitled to any payments of benefits set forth in
this Section 3.02, such Participant shall not be entitled to any payments or
benefits set forth in Section 3.01.
Section 3.03.Termination by Reason of Death or Disability. In the event that a
Termination Event occurs with respect to a Participant by reason of the death or
Disability of such Participant (provided, that a termination by Disability shall
mean a termination of such Participant’s employment by the Company pursuant to a
Termination Notice specifying the basis of such termination as such
Participant’s Disability), such Participant shall be entitled to receive from
the Company the Accrued Rights, the Accrued Bonus, the Pro-Rata Bonus and the
Equity Award Acceleration. Amounts payable by the Company pursuant to this
Section 3.03 shall be paid to such Participant in a lump sum no later than
thirty (30) days following such Participant’s Termination Date.
Section 3.04.Termination for Cause or Without Good Reason. In the event that a
Termination Event occurs with respect to a Participant by reason of a
termination of employment by the Company or any Subsidiary for Cause or by
reason of a resignation of such Participant without Good Reason: (a) such
Participant shall be entitled to receive the Accrued Rights; and (b) any
unvested Long-Term Incentive Awards shall be forfeited upon such termination.
Section 3.05.General Release. Notwithstanding anything herein to the contrary, a
Participant shall not be entitled to receive any payments or benefits, other
than the Accrued Rights, pursuant to Section 3.01 or Section 3.02 hereof (and
such Participant shall forfeit all rights to such payments) unless such
Participant has executed and delivered to the Company a general release in form
and substance as attached hereto as Exhibit B (the “General Release”) within
thirty (30) days after Participant’s


5

--------------------------------------------------------------------------------





Termination Date (the “Release Execution Period”), and such General Release
remains in full force and effect, has not been revoked and is no longer subject
to revocation, and a Participant shall be entitled to receive such payments and
benefits only so long as such Participant has not materially breached any of the
provisions of the General Release (as specified in, and subject to, the
limitations set forth in Paragraph 3(c) of the General Release) or the
Restrictive Covenants without cure of any such breach within ten (10) business
days after a notice from the Company specifying the breach. If the General
Release is executed and delivered and no longer subject to revocation as
provided in the preceding sentence, then any cash payments due to a Participant
shall be paid (subject to Section 4.02) in accordance with the provisions of
Section 3.01 or Section 3.02, as applicable. For purposes of this Plan, “Release
Effective Date” means the date as of which the General Release, executed by a
Participant and delivered to the Company, is no longer subject to revocation,
which, if a Participant executes and delivers the General Release within the
Release Execution Period, shall be no later than sixty (60) days following such
Participant’s Termination Date. The first such cash payment shall include
payment of all amounts that otherwise would have been due prior to the Release
Effective Date under the terms of this Plan applied as though such payments
commenced immediately upon the termination of such Participant’s employment, and
any payments scheduled to be made after the Release Effective Date shall
continue as provided herein. Notwithstanding the foregoing, if the Release
Execution Period begins in one calendar year and ends in another calendar year
and all or any portion of such payments constitute non-exempt deferred
compensation for purposes of Section 409A of the Code, then none of such
payments shall begin until such second calendar year.
Section 3.06.Termination Notices from Company. For purposes of this Plan, any
purported termination of employment of a Participant by the Company or any
Subsidiary or by such Participant (other than due to such Participant’s death)
shall be communicated by written notice to the other party, which notice shall
specify the Termination Date (if applicable), the basis for such termination and
the reasonably detailed facts and circumstances claimed to provide a basis for
such termination (each, a “Termination Notice”).
Section 3.07.Accelerated Vesting upon a Change of Control. Upon the occurrence
of a Change of Control, with respect to each Participant any unvested Long-Term
Incentive Award of such Participant will vest, if at all, in accordance with the
applicable grant or award agreement.
ARTICLE IV
LIMITATIONS ON SEVERANCE AND RELATED TERMINATION BENEFITS
Section 4.01.Excess Parachute Payments.
(a)Anything in this Plan to the contrary notwithstanding, in the event a
nationally recognized independent accounting firm designated by the Company (the
“Accounting Firm”) shall determine that receipt of all payments or distributions
by the Company and any Subsidiary and each of their respective affiliates in the
nature of compensation to or for a Participant’s benefit, whether paid or
payable pursuant to this Plan or otherwise (a “Payment”), would subject such
Participant to the excise tax under Code Section 4999, the Accounting Firm shall
determine as required below in this Section 4.01(a) whether to reduce any of the
Payments paid or payable pursuant to this Plan (the “Plan Payments”) to the
Reduced Amount. The Plan Payments shall be reduced to the Reduced Amount only if
the Accounting Firm determines that such Participant would have a greater Net
After-Tax Receipt of aggregate Payments if Participant’s Plan Payments were so
reduced. If the Accounting Firm determines that such Participant would not have
a greater Net After-Tax Receipt of aggregate Payments if Participant’s Plan
Payments were so reduced, then such Participant shall receive all Plan Payments
to which such Participant is entitled.
(b)If the Accounting Firm determines that aggregate Plan Payments should be
reduced to the Reduced Amount, then the Company shall promptly give Participant
notice to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 4.01 shall be
binding upon the Company and Participant (absent manifest error) and shall be
made as soon as reasonably practicable and in no event later than fifteen (15)
days following such Participant’s Termination Date. For purposes of reducing the
Plan Payments to the Reduced Amount, only amounts payable under this Plan (and
no other Payments) shall be reduced. The reduction of the amounts payable
hereunder, if applicable, shall first be made by first reducing or eliminating
those payments or benefits which are payable in cash and then by reducing or
eliminating payments which are not payable in cash, in each case in reverse
order beginning with payments or benefits which are to be paid the farthest in
time from Participant’s Termination Date. For this purpose, where multiple
payments or benefits are to be paid at the same time, they shall be reduced or
eliminated on a pro-rata basis.
(c)As a result of the uncertainty in the application of Section 4999 of the Code
at the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of a Participant pursuant to this Plan which should not have
been so paid or distributed (an “Overpayment”) or that additional amounts which
will have not been paid or distributed by the Company to or for the benefit of a
Participant pursuant to this Plan which should have been so paid or distributed
(an “Underpayment”), in each case consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal


6

--------------------------------------------------------------------------------





Revenue Service against either the Company or a Participant which the Accounting
Firm believes has a high probability of success determines that an Overpayment
has been made, such Participant shall pay any such Overpayment to the Company,
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code; provided, however, that no amount shall be payable by a
Participant to the Company if and to the extent such payment would not either
reduce the amount on which such Participant is subject to tax under Section 1
and Section 4999 of the Code or generate a refund of such taxes. In the event
that the Accounting Firm, based upon controlling precedent or substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be paid promptly (and in no event later than sixty (60) days following the
date on which the Underpayment is determined) by the Company to, or for the
benefit of, such Participant, together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code.
(d)All fees and expenses of the Accounting Firm shall be paid solely by the
Company.
Section 4.02.Compliance with Code Section 409A.
(a)This Plan is intended to comply with Section 409A of the Code (“Section
409A”) or an exemption thereunder. This Plan shall be construed, interpreted and
administered to the extent possible in a manner that does not result in the
imposition on any Participant of any additional tax, penalty or interest under
Section 409A. Any payments under this Plan that may be excluded from Section
409A either as separation pay due to an involuntary separation from service or
as a short-term deferral shall be excluded from Section 409A to the maximum
extent possible. If any payment or benefit cannot be provided or made at the
time specified herein without the imposition on a Participant of any additional
tax, penalty or interest under Section 409A, then such benefit or payment shall
be provided in full at the earliest time thereafter when such additional tax,
penalty or interest will not be imposed. For purposes of Section 409A: (i) any
payments to be made under this Plan upon a termination of employment that
constitute “nonqualified deferred compensation” within the meaning of Section
409A shall only be made if such termination of employment constitutes a
“separation from service” under Section 409A; (ii) each payment made under this
Plan shall be treated as a separate payment; and (iii) the right to a series of
installment payments under this Plan is to be treated as a right to a series of
separate payments. In no event shall any Participant, directly or indirectly,
designate the calendar year of payment.
(b)All reimbursements and in-kind benefits provided under this Plan shall be
made or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirements that: (i) any reimbursement is for expenses
incurred during a Participant’s lifetime (or during a shorter period of time
specified in this Plan); (ii) the amount of expenses eligible for reimbursement,
or in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year; (iii) the reimbursement of an eligible expense will be made on or
before the last day of the calendar year following the year in which the expense
is incurred; and (iv) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.
(c)Notwithstanding any provision in this Plan to the contrary, if, at the time
of a Participant’s separation from service with the Company, the Company has
securities which are publicly traded on an established securities market, such
Participant is a “specified employee” (as defined in Section 409A) and it is
necessary to postpone the commencement of any severance payments otherwise
payable pursuant to this Plan as a result of such separation from service to
prevent any accelerated or additional tax under Section 409A, then the Company
will postpone the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Participant) that are not otherwise exempt from Section 409A until
the first payroll date that occurs after the date that is six (6) months
following Participant’s separation from service with the Company (as determined
under Section 409A). If any payments are postponed pursuant to this Section
4.02(c), then such postponed amounts will be paid in a lump sum, without
interest, to a Participant on the first payroll date that occurs after the date
that is six (6) months following such Participant’s separation from service with
the Company. If a Participant dies during the postponement period prior to the
payment of any postponed amount, such amount shall be paid to the personal
representative of such Participant’s estate within sixty (60) days after the
date of Participant’s death.
(d)Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Plan comply with Section 409A and in
no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by a Participant on
account of non-compliance with Section 409A.
ARTICLE V
MISCELLANEOUS PROVISIONS
Section 5.01.Cumulative Benefits; Effect on Other Plans. Except as otherwise set
forth herein or otherwise agreed to between the Company and a Participant, the
rights and benefits provided to any Participant under this Plan are cumulative
of, and are in addition to, all of the other rights and benefits provided to
such Participant under any benefit plan of the Company or any agreement between
such Participant and the Company or any Subsidiary. Notwithstanding anything to
the contrary in this


7

--------------------------------------------------------------------------------





Plan, in the event that a Participant is entitled to severance benefits under
any other employment agreement, severance agreement or similar agreement between
a Participant and the Company: (a) the Plan Payments shall be reduced (but not
below $0.00) by the aggregate amount of all similar severance payments and
benefits due to such Participant under such other agreement; and (b) the
Benefits Continuation under this Plan shall be provided only during the period
beginning on the last day that such Participant is entitled to similar benefits
under such other agreement and ending on the date specified in Section 3.01(b)
or Section 3.02(b) hereof, as applicable.
Section 5.02.Plan Unfunded; Participant’s Rights Unsecured. The Company shall
not be required to establish any special or separate fund or make any other
segregation of funds or assets to assure the payment of any benefit hereunder.
 The right of any Participant to receive the benefits provided for herein shall
be an unsecured claim against the general assets of the Company.
Section 5.03.Clawback. Notwithstanding any other provisions in this Plan to the
contrary, any bonus, incentive-based, equity-based or other similar compensation
paid to a Participant pursuant to this Plan which is required to be recovered
under any law, government regulation or stock exchange listing requirement will
be subject to such deductions and clawback as may be required to be made
pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement).
Section 5.04.Waiver. No waiver of any provision of this Plan or any Letter
Agreement shall be effective unless made in writing and signed by the waiving
person or entity. The failure of any person or entity to require the performance
of any term or obligation of this Plan or any Letter Agreement, or the waiver by
any person or entity of any breach of this Plan or any Letter Agreement, shall
not prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach.
Section 5.05.Amendment; Termination. The Company may amend or terminate this
Plan at any time or from time to time for any reason, provided, that Sections
5.12 and 5.13 of this Plan and the Restrictive Covenants set forth in each
Letter Agreement shall survive the termination of this Plan. The Company shall
provide notice to Participants within fifteen (15) days of any amendment or
termination of the Plan. For purposes hereof, an amendment or termination of
this Plan shall not materially and adversely affect the rights of any
Participant whose employment was terminated for any reason or no reason prior to
the date of such amendment or termination. Notwithstanding the foregoing: (a) a
Participant’s right to receive payments and benefits pursuant to the Plan upon a
Termination Event shall not be adversely affected without such Participant’s
consent by an amendment or termination of the Plan made within twelve (12)
months prior to such Termination Event; and (b) a Participant’s right to receive
payments and benefits pursuant to this Plan in connection with a Termination
Event occurring in connection with, or within twelve (12) months following, a
Change of Control, shall not be adversely affected without such Participant’s
consent by an amendment or termination of this Plan occurring within twelve (12)
months before or after such Change of Control. Notwithstanding the foregoing,
this Plan shall terminate without further action when all of the obligations to
Participants hereunder have been satisfied in full.
Section 5.06.Administration.
(a)The Compensation Committee shall have full and final authority to make
determinations with respect to the administration of this Plan, to construe and
interpret its provisions and to take all other actions deemed necessary or
advisable for the proper administration of this Plan, but such authority shall
be subject to the provisions of this Plan; provided, however, that, to the
extent permitted by applicable law, the Compensation Committee may from time to
time delegate such administrative authority to a committee of one or more
members of the Board or one or more officers of the Company, except that in no
event shall any such administrative authority be delegated to an officer with
respect to such officer’s status as a Participant.  No discretionary action by
the Compensation Committee shall amend or supersede the express provisions of
this Plan.
(b)The Company shall indemnify and hold harmless each member of the Compensation
Committee against any and all expenses and liabilities arising out of his or her
administrative functions or fiduciary responsibilities, including any expenses
and liabilities that are caused by or result from an act or omission
constituting the negligence of such member in the performance of such functions
or responsibilities to the fullest extent permitted by applicable law.  Expenses
against which such member shall be indemnified hereunder shall include, without
limitation, the amounts of any settlement or judgment, costs, counsel fees and
related charges reasonably incurred in connection with a claim asserted or a
proceeding brought or settlement thereof.
Section 5.07.Certain Corporate Transactions. In the event of a merger,
consolidation or similar transaction, nothing herein shall relieve the Company
from any of the obligations set forth in this Plan; provided, however, that
nothing in this Section 5.07 shall prevent an acquirer of or successor to the
Company from assuming the Company’s obligations hereunder (or any portion
thereof) pursuant to the terms of this Plan.  


8

--------------------------------------------------------------------------------





Section 5.08.Successors and Assigns. This Plan shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns. This Plan and all
rights of each Participant shall inure to the benefit of, and be enforceable by,
each such Participant and such Participant’s personal or legal representatives,
executors, administrators and heirs.  If any Participant should die following a
Termination Event but prior to all amounts due and payable to such Participant
hereunder being paid, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Plan to such Participant’s
beneficiary designated in writing to the Company prior to such Participant’s
death (or to such Participant’s estate, if a Participant fails to make such
designation).  No payments, benefits or rights arising under this Plan may be
assigned or pledged by any Participant, except under the laws of descent and
distribution.
Section 5.09.Notices. Any notice or other communication required or permitted
under this Plan shall be in writing and shall be delivered personally, by
nationally-recognized overnight courier service or sent by certified, registered
or express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally, when delivered by nationally-recognized overnight courier
service or, if mailed, five (5) days after the date of deposit in the United
States mails, as follows:
(a)if to the Company, to:
Columbia Property Trust, Inc.
One Glenlake Parkway
Atlanta, Georgia 30328
Attention: Chairman of the Board of Directors and
Attention: Chief Executive Officer


(b) if to any Participant, to such Participant’s residence address on the
records of the Company or to such other address as such Participant may have
designated to the Company in writing for purposes hereof.  
Each of the Company and a Participant, by notice given to the other in
accordance with this Section 5.09, may designate another address or person for
receipt of notices delivered pursuant to this Section 5.09.
Section 5.10.Withholding. The Company shall have the right to deduct from any
payment or benefit provided pursuant to this Plan all federal, state and local
taxes and any other amounts which are required by applicable law to be withheld
therefrom.
Section 5.11.Severability. The provisions of this Plan and each Letter Agreement
(including, for the avoidance of doubt, the Restrictive Covenants) shall be
regarded as divisible and separate, and if any provision of this Plan or any
Letter Agreement is, becomes or is deemed to be invalid, illegal or
unenforceable in any respect, then the validity, legality and enforceability of
the remaining provisions of this Plan and applicable Letter Agreement shall not
be affected thereby.
Section 5.12.Dispute Resolution. Except as necessary for the Company and the
Subsidiaries and their respective successors or assigns to specifically enforce
or enjoin a breach of the Restrictive Covenants (to the extent such remedies are
otherwise available), any controversy, claim, dispute or question arising out
of, in connection with or in relation to this Plan or any Letter Agreement
(including, for the avoidance of doubt, the Restrictive Covenants), at the
election and upon written demand of the Company or any Participant, shall be
submitted to binding arbitration in Atlanta, GA according to Georgia law and the
rules and procedures of the American Arbitration Association. The decision of
the arbitrators shall be final and binding as to any matter submitted hereunder,
and judgment on any award rendered by the arbitrators may be entered in any
court having jurisdiction thereof. With respect to each such arbitration, each
party thereto shall share equally the administrative expenses (filing and
arbitrator costs) associated with the arbitration and the prevailing party shall
be entitled to reimbursement of such party’s reasonably attorneys’ fees incurred
in connection with any such dispute. For the avoidance of doubt, no counsel for
any party to any such arbitration shall be disqualified from representing such
counsel’s clients in connection therewith as a result of such counsel’s role in
negotiating or drafting this Plan. Notwithstanding the foregoing, the dispute
resolution procedures set forth in this Section 5.12 shall not apply to any
matter which, by the express provisions of this Plan, is to be finally
determined by the Compensation Committee.
Section 5.13.Governing Law. This Plan and each Letter Agreement (including, for
the avoidance of doubt, the Restrictive Covenants) shall be governed by, and
construed in accordance with, the laws of the State of Georgia, without giving
effect to conflict of laws provisions thereof, and applicable federal law.
[Signature page follows.]






9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, and as conclusive evidence of the Board’s adoption of this
Plan, the Company has caused this Plan to be duly executed in its name and
behalf by its duly authorized officer as of the Effective Date.
 
 
COLUMBIA PROPERTY TRUST, INC.
 
By:
 
 
Name:
 
 
Title:
 















10

--------------------------------------------------------------------------------






Exhibit A
Form of Letter Agreement
LETTER AGREEMENT


[Date]
Dear [Participant Name]:
We are pleased to inform you that the Board of Directors of Columbia Property
Trust, Inc., a Maryland real estate investment trust (the “Company”), has
determined that, effective as of [Date] (the “Participation Date”), you are
eligible to participate in the Company’s Executive Severance and Change of
Control Plan (the “Plan”) as a Participant thereunder, subject to your execution
and delivery of this Letter Agreement to the Company and subject to the terms
and conditions of the Plan and this Letter Agreement. Capitalized terms used
herein and not defined herein shall have the meanings given to such terms in the
Plan.
The terms of the Plan are detailed in the copy of the Plan that is attached as
Exhibit A to this Letter Agreement, and those terms of the Plan are incorporated
in and made a part of this Letter Agreement. As described in more detail in the
Plan, the Plan entitles you to certain severance benefits in the event that your
employment with the Company or any Subsidiary terminates under certain
circumstances. By signing this Letter Agreement, and as a condition of your
eligibility for the payments and benefits set forth in the Plan, you agree to
comply with the provisions of the Plan and you agree to comply with the
provisions of this Letter Agreement (including, without limitation, the
Restrictive Covenants set forth herein) during your employment and, to the
extent required by the Restrictive Covenants, after the termination of your
employment regardless of the reason for such termination. Your Termination
Payment Multiple shall be [Applicable Multiple]1 and your Change in Control
Termination Payment Multiple shall be [Applicable Multiple]2.
This Letter Agreement and the Plan constitute the entire agreement between you
and the Company with respect to the subject matter hereof and, as of the
Participation Date, shall supersede in all respects any and all prior agreements
between you and the Company concerning such subject matter.
Restrictive Covenants
By signing below, you hereby acknowledge and agree that:
(a)During the term of your employment with the Company or any Subsidiary and
thereafter, you will not use, disclose or disseminate any Trade Secrets (as
defined below) or other Confidential Information (as defined below) of, or
relating to, the Company or any Subsidiary, except: (i) as may be required to
perform your Duties during the term of your employment or as required by
applicable law or legal process; or (ii) with the prior written consent of the
Company. The obligations in this clause (a) shall: (A) with respect to Trade
Secrets, remain in effect as long as the information constitutes a Trade Secret
under applicable law; and (B) with respect to Confidential Information, remain
in effect so long as such information constitutes Confidential Information.
“Confidential Information” means data and information: (i) relating to the
Company’s business, regardless of whether the data or information constitutes a
Trade Secret; (ii) disclosed to you or of which you became aware of as a
consequence of your relationship with the Company or any Subsidiary; (iii)
having value to the Company or any Subsidiary; (iv) not generally known to
competitors of the Company; and (v) which includes, without limitation, Trade
Secrets, methods of operation, information regarding acquisitions and
dispositions, tenant (including prospective tenant) and lease information,
shareholder information, financial information and projections, personnel data,
information of any third party provided to the Company or any Subsidiary which
the Company or Subsidiary is obligated to treat as confidential, and similar
information; provided, however, that such term shall not mean data or
information: (A) which has been voluntarily disclosed to the public by the
Company, except where such public disclosure has been made without authorization
from the Company; (B) which has been independently developed and disclosed by
others; or (C) which has otherwise entered the public domain through lawful
means. “Trade Secrets” means the then current definition of trade secrets under
Georgia law.
__________________
1 Note: Multiple is 2.0 for CEO, 1.5 for CFO and 1.0 for all other eligible
Participants.
2 Note: Multiple is 3.0 for CEO, 2.0 for CFO and 1.0 for all other eligible
Participants.


A-1

--------------------------------------------------------------------------------





(b)For the [twelve (12)/eighteen (18)]3-month period following your termination
or resignation of employment with the Company or any Subsidiary, unless you have
obtained the prior written approval of the Board, you will not, unless such
solicitation is made on behalf of the Company or any Subsidiary or such
solicitation is made with the Company’s prior written consent, directly or
indirectly, solicit, recruit, induce or otherwise encourage any employee of the
Company or any Subsidiary to: (i) terminate or resign his or her employment
relationship with the Company or such Subsidiary (except during your employment
in connection with the termination of an employee in a manner consistent with
the performance of your Duties and in compliance with the Company’s and its
Subsidiaries’ policies); or (ii) be employed by, or otherwise provide consulting
or other similar services to, any other person or entity engaged in the
Company’s business.
(c)For the [twelve (12)/eighteen (18)]-month period following your termination
or resignation of employment with the Company or any Subsidiary, you will not,
whether for your own account or for the account of any other person or entity:
(i) intentionally interfere with the Company’s or any Subsidiary’s relationship
with; or (ii) endeavor to entice away from the Company or any Subsidiary, any
tenant, co-developer or joint venturer of the Company or any Subsidiary.
(d)For the [twelve (12)/eighteen (18)]-month period following your termination
or resignation of employment with the Company or any Subsidiary, unless you have
obtained the prior written approval of the Board, or unless such termination or
resignation occurs during the twelve (12)-month period following the date of a
Change of Control, you will not: (i) in the geographic territory of the United
States of America, either: (A) directly or indirectly, as an employee,
consultant or otherwise, perform, for or on behalf of a Competing Business (as
defined below), services that are the same as, or substantially similar to, the
services that you performed for the Company or any Subsidiary; or (B) become
employed as the Chief Executive Officer, Chief Financial Officer, President,
Vice President, or in any other real estate executive position of a Competing
Business; or (ii) have a financial interest in a Competing Business, including,
without limitation, as a shareholder, officer, director or principal; provided,
however, you may own, directly or indirectly, solely as a passive investment,
one percent (1%) or less of any class of securities of any entity traded on any
national securities exchange. “Competing Business” shall mean a publicly traded
real estate investment trust with greater than $1 Billion in assets which
primarily (50% or greater) is engaged in office property investment and
operations.
(e)During your employment with the Company or any Subsidiary and for the
twenty-four (24)-month period following your termination or resignation of
employment with the Company or any Subsidiary, you will not to take any action
or say anything to any person that disparages the Company or any Subsidiary.
(f)During your employment with the Company or any Subsidiary, you will be
subject to, and abide by, all written policies and procedures of the Company
provided to you (as the same may be amended from time to time by the Company),
including, without limitation, policies regarding the protection of confidential
or proprietary information and intellectual property and potential conflicts of
interest, except to the extent that such policies and procedures conflict with
the other provisions of this Letter Agreement, in which case this Letter
Agreement shall control.
(g)As between you and the Company, the Company shall be the sole owner of all
the products and proceeds of your services and performance of your Duties
including, without limitation, all materials, ideas, concepts, formats,
suggestions, developments and other intellectual properties that you may
acquire, obtain, develop or create during your employment with the Company or
any Subsidiary in connection with your services and performance of your Duties,
free and clear of any claims by you (or on your behalf) of any kind or character
whatsoever (other than your rights and benefits under this Letter Agreement).
You will, at the request of the Company, execute such assignments, certificates
or other instruments as the Company may from time to time deem necessary or
desirable to evidence, establish, maintain, perfect, protect, enforce or defend
the Company’s right, title and interest in and to any such products and proceeds
of your services and performance of your Duties (provided, that any such
assignment, certificate or instrument shall not require you to assign or
transfer any rights in such intellectual property owned by any third party, if
any).
(h)You and the Company declare and intend that: (i) the immediately preceding
clauses (a) through (g) shall be construed as a series of separate covenants;
(ii) if any portion of the restrictions set forth in this section titled
“Restrictive Covenants” should, for any reason whatsoever, be declared invalid
by an arbitrator or a court of competent jurisdiction, then the validity or
enforceability of the remainder of such restrictions shall not thereby be
adversely affected; and (iii) the territorial and time limitations set forth in
this section titled “Restrictive Covenants” are reasonable and properly required
for the adequate protection of the business of the Company and its Subsidiaries.
In the event that any such territorial or time limitation is deemed to be
unenforceable by an arbitrator or a court of competent jurisdiction under
applicable law, you agree to the reduction of the subject territorial or
_________________
3 Note: All applicable restricted periods are 18 months for the CEO and 12
months for all other eligible Participants.




A-2

--------------------------------------------------------------------------------





time limitation to the area or period which such arbitrator or court shall have
deemed enforceable. All of the provisions of this section titled “Restrictive
Covenants” are in addition to any other written agreements on the subjects
covered herein that you may have with the Company or any of its Subsidiaries and
are not meant to, and do not, excuse any additional obligations that you may
have under such agreements. You acknowledges that: (i) the Company has
separately bargained and paid additional consideration for the restrictive
covenants set forth in this section titled “Restrictive Covenants;” and (ii) the
Company will provide certain benefits to you hereunder and under the Plan in
reliance on such covenants in view of the unique and essential nature of the
services and Duties you will perform on behalf of the Company and the
irreparable injury that would befall the Company should you breach such
restrictive covenants.
(i)The confidentiality, non-solicitation, non-competition, non-disparagement,
intellectual property rights and other rights of the Company referred to in this
section titled “Restrictive Covenants” of this Letter Agreement are each of
substantial value to the Company or its Subsidiaries and that any breach of this
section titled “Restrictive Covenants” by you could cause irreparable harm to
the Company or its Subsidiaries, for which the Company or its Subsidiaries would
have no adequate remedy at law. Therefore, in addition to any other remedies
that may be available to the Company or any of its Subsidiaries under this
Letter Agreement, the Plan or otherwise, the Company or its Subsidiaries shall
be entitled to obtain temporary restraining orders, preliminary and permanent
injunctions and other equitable relief to specifically enforce your duties and
obligations under this Letter Agreement, or to enjoin any breach of this Letter
Agreement, without the need to post a bond or other security and without the
need to demonstrate special damages.
During your employment and for a period of three (3) years thereafter, at the
request of the Company, you agree to cooperate with the Company and its
Subsidiaries and each of their respective attorneys or other legal
representatives in connection with any claim, litigation, or judicial or
arbitral proceeding against the Company or any of its Subsidiaries or affiliates
by any third party. Your duty of cooperation shall include, but shall not be
limited to: (a) meeting with the Company’s or its Subsidiaries’ attorneys or
other legal representatives by telephone or in person at mutually convenient
times and places in order to state truthfully your knowledge of the matters at
issue and recollection of events; (b) appearing at the Company’s or its
Subsidiaries’ or their respective attorneys’ request (and, to the extent
possible, at a time convenient to you that does not conflict with the needs or
requirements of your then-current employer or personal commitments) as a witness
at depositions, trials or other proceedings, without the necessity of a
subpoena, in order to state truthfully your knowledge of the matters at issue;
and (c) signing at the Company’s request declarations or affidavits that
truthfully state the matters of which you have knowledge. Such cooperation will
be without additional compensation if you are then employed by the Company or
any Subsidiary and for reasonable compensation and subject to your reasonable
availability if you are not so employed. The Company shall promptly reimburse
you for your actual and reasonable travel or other out-of-pocket expenses
(including reasonable attorneys’ fees) that you may incur in cooperating with
the Company and its Subsidiaries.
By signing below, you agree to the terms and conditions set forth herein,
including without limitation, the Restrictive Covenants, and acknowledge: (a)
your participation in the Plan as of the Participation Date; (b) that you have
received and read a copy of the Plan; (c) that you agree that any termination
benefits provided for in the Plan are subject to all of the terms and conditions
of the Plan and you agree to such terms, conditions; (d) that the Company may
amend or terminate the Plan at any time subject to the limitations set forth in
the Plan; and (e) that the Restrictive Covenants shall survive and continue to
apply in accordance with their terms notwithstanding any amendment or
termination of the Plan (or the benefits to be provided thereunder) in the
future.
 
 
COMPANY:
 
 
COLUMBIA PROPERTY TRUST, INC.,
a Maryland real estate investment trust
 
By:
 
 
Name:
 
 
Title:
 
AGREED TO AND ACCEPTED
 
 
 
 
 
[PARTICIPANT NAME]
 
 



    




A-3

--------------------------------------------------------------------------------






Exhibit B
Form of General Release
GENERAL RELEASE
This GENERAL RELEASE is entered into by ___________ (the “Participant”) on
behalf of the Participant and the Participant’s agents, attorneys, assigns,
heirs, executors, administrators, beneficiaries, and personal and legal
representatives.
WITNESSETH
WHEREAS, the Participant’s employment with Columbia Property Trust, Inc. (the
“Company”) is terminated as of _____________, 20__; and
WHEREAS, pursuant to that certain Executive Severance and Change of Control Plan
of the Company, effective January 1, 2017 (the “Plan”), the Participant is
eligible to receive certain post-termination severance payments and related
termination benefits, the receipt of which is expressly conditioned upon the
Participant’s execution of this General Release;
THEREFORE, in consideration of the payments set forth in the Plan, the
Participant hereby agrees as follows:
1.    REPRESENTATIONS. The Participant represents and agrees that the
Participant has had a full and adequate opportunity to discuss and consider the
Participant’s claims. Further, the Participant represents and agrees that:
a.    This General Release is written in a manner that the Participant
understands;
b.    This General Release and the promises made herein by the Participant are
granted in exchange for consideration which is in addition to anything of value
to which the Participant is already entitled;
c.    The Participant has been advised to, by virtue of the receipt of this
General Release, and has had an opportunity to, consult with an attorney prior
to deciding whether to enter into this General Release;
d.    The Participant has been given at least twenty-one (21) days within which
to consider this General Release. In the event the Participant executes this
General Release prior to the end of the twenty-one (21)-day period, the
Participant certifies by that execution that the Participant knowingly and
voluntarily waived the right to the full twenty-one (21)-day consideration
period, for reasons personal to the Participant, with no pressure by the Company
or its representatives to do so; and
e.    The Participant is being provided with seven (7) days following the
Participant’s execution of this General Release to revoke the Participant’s
release of any claim under the Age Discrimination in Employment Act of 1967, 29
U.S.C. § 621 et seq. (“ADEA”). Should the Participant elect to revoke the
Participant’s release of claims under the ADEA, the Participant shall provide
notice to the Company as set forth in Section 5.09 of the Plan. Should the
Participant revoke the Participant’s release of claims under the ADEA, the
Participant shall not be entitled to any post-termination severance payments
pursuant to Section 3.01 or Section 3.02 of the Plan, as applicable.
2.    NO ADMISSION OF LIABILITY. The Participant agrees and acknowledges that
this General Release shall never at any time or for any purpose be construed as
an admission by the Company of any liability. The Company specifically disclaims
any liability to the Participant or to any other person or entity.
3.    GENERAL RELEASE.     
a.    In exchange for the post-termination payments provided by the Company, as
set forth the Plan (as applicable), the Participant, on behalf of the
Participant and the Participant’s agents, attorneys, assigns, heirs, executors,
administrators, beneficiaries, and personal and legal representatives, hereby
releases and forever discharges the Company and any of its affiliates,
subsidiaries, and related, parent or successor corporations, its benefit plans
and programs, and all of its present and former agents, directors, officers,
shareholders, employees, owners, representatives, insurers, administrators,
trustees, and attorneys (hereinafter referred to as the “Released Parties”), or
any of them, to the full extent permitted by law, from any and all losses,
costs, expenses, liabilities, claims, causes of action (in law or in equity),
suits, judgments, debts, damages, rights and entitlements of every kind and
description (hereinafter collectively referred to as “Released Claims”), whether
known or unknown, fixed or contingent, directly or indirectly, personally or in
a representative capacity, that the Participant has now or may later claim to
have had against the Company or any other Released Party by reason of any act,
omission, matter, cause or thing whatsoever, from the beginning of time up to
and including the date of execution of this General Release, including, without
limitation, Released Claims arising out of the Participant’s employment or the
termination of the Participant’s employment with the Company or any of its
affiliates or subsidiaries.


B-1

--------------------------------------------------------------------------------





b.    This general release includes, but is not limited to, all claims, manner
of actions, causes of action (in law or in equity), suits or requests for
attorneys’ fees and/or costs under the Employee Retirement Income Security Act
of 1974; Title VII of the Civil Rights Act of 1964 as amended; the Age
Discrimination in Employment Act of 1967 (“ADEA”); the Older Worker’s Benefits
Protection Act (“OWBPA”); the Americans with Disabilities Act; the
Rehabilitation Act of 1973; the Family and Medical Leave Act; the
anti-retaliation provisions of the Fair Labor Standards Act; the Equal Pay Act;
the Pregnancy Discrimination Act; the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”); the Occupational Safety and Health Act; the National Labor
Relations Act; the Genetic Information Nondiscrimination Act of 2008; 42 U.S.C.
§§ 1981 through 1988; any federal, state or local law regarding retaliation for
protected activity or interference with protected rights; and any state or local
law, including, but not limited to, common law claims of outrageous conduct,
intentional or negligent infliction of emotional distress, negligent hiring,
breach of contract, breach of the covenant of good faith and fair dealing,
promissory estoppel, negligence, wrongful termination of employment,
interference with employment relationship, civil rights, fraud and deceit and
all other claims of any type or nature, including, without limitation, all
claims for damages, wages, compensation, vacation, reinstatement, medical
expenses, punitive damages, and claims for attorneys’ fees. The Participant and
the Company intend that this release shall discharge all Released Claims against
the Company and all other Released Parties to the full and maximum extent
permitted by law. The Participant and the Company further agree that to the
extent that the waiving of certain claims is prohibited as a matter of law, this
General Release is not intended to waive any such claims.
c.    Except as necessary to enforce the Participant’s rights to any payments
due to the Participant pursuant to the terms of the Plan, the Participant
covenants and agrees not to bring any claim against the Company or any other
Released Party concerning any of the matters covered by this General Release. In
the event that the Participant breaches this promise, and brings any claim
against the Company or any other Released Party concerning any of the matters
covered by this General Release, except as necessary to enforce the
Participant’s rights to any payments due to the Participant pursuant to the
terms of the Plan, the Participant shall: (i) forfeit and tender back to the
Company all of the post-termination payments provided to the Participant
pursuant to the Plan within ten (10) days except for $100.00, unless the
Participant’s action is based on the ADEA and/or OWBPA; (ii) provide the Company
at least ten (10) days prior to filing any action written notice of any action
or proceeding and a copy of the complaint or other document by which such action
is to be initiated; and (iii) hold the Company and any other Released Party
harmless from any claim asserted in such action and indemnify the Company from
all costs and expenses, including attorneys’ fees, arising from the defense of
such claim, unless the Participant’s action is based on the ADEA and/or OWBPA in
which case costs and expenses, including attorneys’ fees, are governed by
federal law. In addition, the dispute resolution provisions set forth in Section
5.12 of the Plan are incorporated herein and apply with equal force to this
General Release.
 
PARTICIPANT:
 
 
 
[PARTICIPANT]
 
 
 
Date















B-2